Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
Applicant has amended the claims as suggested by the examiner and added claim language that would make the invention unique. 
In the art of record, Housman et al. (US 20180367480A1) generally discloses the aspect of receiving, by one or more processors, communicated data from a user; determining, by the one or more processors, an identity of the user based, in part, on the communicated data; responsive to (i) an analysis of the communicated data ;  and (ii) a history of interactions between the user and an authorized user of the intelligent assistant, generating, by the one or more processors, a predicted response of the authorized user to the communicated data; and communicating, by the one or more processors, the predicted response to the user via the intelligent assistant, and in view of TUKKA et al. (US 20180233147B1) further teaches the aspect of receiving, by one or more processors, communicated data from a user within a threshold level of proximity of an intelligent assistant; determining, by the one or more processors, an identity of the user based, in part, on the communicated data; and communicating, by the one or more processors, the predicted response to the user via the intelligent assistant. 

	analyzing, by the one or more processors, one or more social media contents of one or more social media channels between (1) a privileged user and (11) the user; determining, by the one or more processors, a predicted response of the privileged user to the data request, wherein the predicted response indicates whether to authorize the data request and is based, at least in part, on the one or more social media contents of the one or more social media channels between (i) the privileged user and (11) the user; authorizing, by the one or more processors, the data request based, at least in part, on the predicted response; executing, by the one or more processors, the data request; and communicating, by the one or more processors, the predicted response to the user via the intelligent assistant.
The claim limitations are quite unique in the sense that the prior art would track user’s conversation history and imitate the user to respond to others. However the current invention would track user’s social media interaction history and decide to grant access to data request based on the interaction history. This is much narrower and unique comparing to the prior arts. The claims also require the other user to be within threshold distance from the assistant robot. So it is a physical interaction instead of online interaction where a physical distance measurement is used which is quite unique. 

In addition to the art cited in the previous office action, the following art was also

i.  Scanlon et al. Pub. No.: 20190319898A1. an interactive communications system capable of generating a response to conversational input are provided. The interactive communications system analyzes the conversational input to determine relevant topics of discussion. The interactive communications system further determines which of the relevant topics of discussion can potentially lead to an unwanted end to a conversation. The interactive communications system redirects the conversation by providing responses to the conversational input that are intended simply to avoid the unwanted end to the conversation.,
ii. Kamat et al., Pub. No: 20180316636A1: a context-aware conversational assistant. A hybrid system is disclosed that can take advantage of both a human agent's facility at interacting with the user and an automated system's speed and accuracy at information retrieval to quickly and accurately provide the user with the needed information. In response to a user query, the conversational assistant determines one or more responses that may be relevant and presents them in the chat window to the agent. If the conversational assistant correctly interpreted the question, the agent can quickly respond to the query using the pregenerated response. Otherwise, the agent can edit a pregenerated response or compose a new response from scratch..
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.